___ Case 1:12-cv-06384-AJN Document 53° Filed 11/16/18 Page 1 of 7

 

 

ea ee A a nh

_ Case 2:12-cv-06384-AJN Document 52-3 Filed 10/69/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee

_ UNITED STATES OF AMERICA, STATES OF
CONNECTICUT, MARYLAND, NEW
HAMPSHIRE, NEW JERSEY, NEW YORK and
RHODE ISLAND, COMMONWEALTHS OF
MASSACHUSETTS and VIRGINIA, and the
DISTRICT OF COLUMBIA ex rel. GEORGE
PAEZ,

Plaintiffs,

Vv.

LANDAUER METROPOLITAN, INC., A&J
-CARE, INC., AMERICAN HOMECARE
. SUPPLY, LLC, COPD SERVICES, INC.,,
_~DENMARKS HOME MEDICAL EQUIPMENT,
INC., GENOX HOMECARE, INC,, HOME
‘CARE SERVICES, INC., LOW SURGICAL
_ AND MEDICAL SUPPLY, INC., MID-
ATLANTIC HEALTHCARE, INC., MILLER
MEDICAL AND RESPIRATORY, INC.,
VANGUARD SERVICES CORP. D/B/A
VANGUARD HOME MEDICAL EQUIPMENT
' AND RESPIRATORY, and YOUNG’S
~ MEDICAL EQUIPMENT, INC.,

Defendants.

ee

UNITED STATES OF AMERICA, STATE OF
NEW YORK and COMMONWEALTH OF
» MASSACHUSETTS,

Plaintiff-Intervenors,

Vv.

- ‘LANDAUER METROPOLITAN, INC., A&J
CARE, INC., AMERICAN HOMECARE

omer OO nek MEN RH Re Ne Spann ce nme

| a Boy
Veet tk Cb, BG

ay
WE

1
|
“NOV 1 62018 |

aed

12 Civ, 6384 (AJN)

STIPULATION AND ORDER OF
SETTLEMENT AND RELEASE
BETWEEN THE
COMMONWEALTH OF
MASSACHUSETTS AND
RELATOR

 
; Case 1:12-cv-06384-AJN Document 53 Filed 11/16/18 Page 2 of 7

 

 

Case 2:12-cv-06384-AJN Document 58-3 Filed 10/89/18 Page 2 of 7

SUPPLY, LLC, COPD SERVICES, INC.,
DENMARKS HOME MEDICAL EQUIPMENT,
INC., GENOX HOMECARE, INC., HOME
CARE SERVICES, INC., LOW SURGICAL
AND MEDICAL SUPPLY, INC., MID-
ATLANTIC HEALTHCARE, INC., MILLER
MEDICAL AND RESPIRATORY, INC.,
VANGUARD SERVICES CORP. D/B/A
VANGUARD HOME MEDICAL EQUIPMENT
_ AND RESPIRATORY, and YOUNG’S
MEDICAL EQUIPMENT, INC.,

Defendants.

eee ee me em ee etm mm me eet eee

WHEREAS, this Stipulation and Order of Settlement and Release (the “Relator

~ Settlement Stipulation”) is entered into between the Commonwealth of Massachusetts

_ (“Massachusetts”), by its attorney Maura Healey, Attorney General for Massachusetts, and

/ ‘relator George Paez (“Relator”), through their authorized representatives (collectively the
“parties”;

| WHEREAS, on or about August 21, 2012, Relator initiated this action by filing a

| complaint under the gui tam provisions of the False Claims Act, 31 U.S.C. § 3729 et SeQ.,
-Massachusetts False Claims Act, Mass. Gen. L. Ch, 12, § 5 et seq., and other state laws, alleging
that Defendants had engaged in various fraudulent practices in connection with billing Medicare
and Medicaid for durable medical equipment (“DME”) and related services;

WHEREAS, on or about August 16, 2013, certain of the twelve Defendants filed a

| petition for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) (see In re: Landauer Healthcare
Holdings, Inc., 13-12098 (D. Del.); In re: Landauer-Metropolitan, Inc., 13-12099 (D, Del.); Jn

re: Miller Medical & Respiratory, Inc., 13-12100 (D. Del.); Jn re: COPD Services, Inc., 13-

 
Case 1:12-cv-06384-AJN Document 53 Filed 11/16/18 Page 3 of 7

 

 

 

Case 2:12-cv-06384-AJN Document 5@-3 Filed 10/89/18 Page 3 of 7

12101 (D. Del.); Jn re: American Homecare Supply New York, LLC, 13-12102 (D. Del.); Jn re:
American Homecare Supply Mid-Atlantic LLC, 13-12103 (D. Del.); Zn re. Denmark's LLC, 13-
12104 (D. Del.); In re: Genox Homecare, LLC, 13-121-5 (D. Del.) (collectively, the
“Bankruptcy Matters”), and the other defendants ceased business operations around the same
time;

WHEREAS, on or about February 27, 2014, Massachusetts filed a notice of partial
intervention (the “Massachusetts Intervention Notice”) in this matter as against all Defendants,
specifically as to Relator’s allegation that Defendants violated the Massachusetts False Claims
‘Act by submitting false claims to the Medicare and Medicaid programs for DME purportedly
| provided to beneficiaries who were, in fact, deceased (the “Covered Conduct”),
| WHEREAS, on or about February 12, 2014, Massachusetts filed a proof of claim in each
_ of the Bankruptcy Matters (the “Massachusetts Bankruptcy Claim”), asserting damages and
| penalties under the Massachusetts False Claims Act for the Covered Conduct;

WHEREAS, on or about September 4, 2018, Honorable Christopher Sontchi, the Judge
presiding over the Bankruptcy Matters, issued an Order granting a motion to approve a

~ stipulation of settlement (the “Settlement Agreement”) filed by Massachusetts and the Chapter

_ 11 Liquidating Trustee on behalf of the Defendants (the “Tyustee”) in the Bankruptcy Court,

_ which provides for a cash payment of $21,247.56 (the “Settlement Amount”) to be paid by the
- ‘Trustee to Massachusetts as full satisfaction of the United States Bankruptcy Claim;
WHEREAS, the Relator has asserted that, pursuant to Mass. Gen. L. Ch. 12 § SF(1), he is
- entitled to receive a portion of the Settlement Amount paid to Massachusetts (the “Relator’s |

Claim”); and

 
Case 1:12-cv-06384-AJN Document 53 Filed 11/16/18 Page 4 of 7

ea vaetkenittniaintet ati ptt temerity

 

 

Case 2:12-cv-06384-AJN Document 58-3 Filed 10/89/18 Page 4 of 7

WHEREAS, the Parties hereto mutually desire to reach a full and final compromise of
the Relator’s Claim for a portion of the Settlement Amount paid by the Trustee to Massachusetts,
| pursuant to the terms set forth below,

NOW, THEREFORE, in reliance on the representations contained herein and in
-consideration of the mutual promises, covenants, and obligations in this Relator Settlement
Stipulation, and for good and valuable consideration, receipt of which is hereby acknowledged, .
‘the Parties agree as follows:

1, Contingent upon receipt by Massachusetts of the Settlement Amount, and within a
~ reasonable time period thereafter, Massachusetts will pay $4,886.94 (the “Relator’s Share”) to

the Relator. Massachusetts shall pay the Relator’s Share by electronic funds transfer or check.
Massachusetts’ obligation to pay the Relator’s Share is expressly conditioned on, and arises only
with, the receipt by Massachusetts of the Settlement Amount as set forth in the Settlement
Agreement. In the event that Massachusetts does not receive any portion of the Settlement
‘Amount, Massachusetts shall have no obligation to pay the Relator’s Share to the Relator.

- 2. Relator agrees that this settlement is fair, adequate, and reasonable under all

- circumstances, and will not object to the Settlement Agreement, including but not limited to the
Settlement Amount, pursuant to Mass. Gen. L, Ch. 12 § 5D(3), and expressly waives the
opportunity for a hearing on any such objection, pursuant to Mass, Gen, L. Ch, 12 § 5D(3).

3. . Conditioned upon Relator’s receipt of the Relator’s Share, Relator, for himself
and his heirs, successors, attorneys, agents and assigns, teleases and is deemed to have released
- and forever discharged Massachusetts and its agencies, officers, employees, servants, and agents,
from any claims pursuant to Mass. Gen. L, Ch. 12 § 5F for a share of the Settlement Amount, _

and from any and all claims against Massachusetts, and its agencies, officers, employees,

 
Case 1:12-cv-06384-AJN Document 53 Filed 11/16/18 Page 5 of 7

 

 

Case 2:12-cv-06384-AJN Document 58-3 Filed 10/@9/18 Page 5 of 7

servants, and agents, arising from or relating to the allegations asserted by the Relator in this
action or the Covered Conduct. In the event the Trustee does not pay the Settlement Amount,
and as a result the Relator does not receive the Relator’s Share, the Relator reserves his right
pursuant to Mass. Gen. L, Ch. 12 § SF(1) to seek a portion of any proceeds recovered by
Massachusetts in this matter.

4, This Relator Settlement Stipulation does not resolve or in any manner affect any
claims Massachusetts has or may have against Relator arising under the tax laws of
Massachusetts, or any claims arising under this Relator Settlement Stipulation.

5, This Relator Settlement Stipulation shall be null and void if the Settlement
Agreement is voided, including if a court holds that the Settlement Agreement is not fair,
| adequate, and reasonable pursuant to Mass. Gen. L. Ch. 12 § 5D@).

6. This Relator Settlement Stipulation shall inure to the benefit of and be binding on
only the Parties, their successors, assigns, and heirs.

7. This Relator Settlement Stipulation shall become final, binding, and effective only

a ‘upon entry by the Court.

8, This Relator Settlement Stipulation shall be governed by the laws of
“Massachusetts. Massachusetts and the Relator agree that the exclusive jurisdiction and venue for
. any dispute arising under this Stipulation shall be the Superior Court in Massachusetts.

9. ‘This Relator Settlement Stipulation constitutes the entire agreement of
| “Massachusetts and Relator with respect to the subject matter of this Relator Settlement
Stipulation and may not be changed, altered, or modified, except by a written agreement signed

“by. Massachusetts and Relator specifically referring to this Relator Settlement Stipulation.

 
Case 1:12-cv-06384-AJN Document 53 Filed 11/16/18 Page 6 of 7

 

 

 

Case 2:12-cv-06384-AJN Document 5Qa-3 Filed 10/69/18 Page 6 of 7

10. This Relator Settlement Stipulation is effective on the date that it is entered by the

Court,

11. This Relator Settlement Stipulation may be executed in counterparts, each of

which shall constitute an original and all of which shall constitute one and the same agreement,

Boston, Massachusetts

Dated:
- September 29, 2018

. By:

MAURA HEALEY
Attorney General of the
Commonwealth of Massachusetts

Attorney for Plaintiff-Intervenor
Commonwealth of Massachusetts

IAN R, MARINOFF yf
Assistant Attorney Gengfal
Office of the Attorney’General
One Ashburton Place

Boston, Massachusetts 02108

Telephone No. (617) 963-2550.
ian.marinoff@state.ma.us  -

 
. Case 1:12-cv-06384-AJN Document 53 Filed 11/16/18 Page 7 of 7

 

 

Case 2:12-cv-06384-AJN Document 5-3 Filed 10/69/18 Page 7 of 7

Dated: few vor ,New York Relator

September 72,2018 |
aeteohen. ZL A :
GEO PAEZ .

  

‘Dated: New York, New York Attorney for Relator
. aber A, 2018
October
By:
SQ. 5

521 Fifth Avenue, 33 Floor
New York, NY 10175
Telephone No. (212) 376-5666.
mfinerty@getnicklaw.com

SO ORDERED:

  
  

ad

i peaaee. .
THE HONORABLE ALISON J. NATHAN
United States District Judge .

a

i_/.

' Date: itis [18

 
